 

 EXHIBIT 10.46

EXECUTIVE OFFICER EMPLOYMENT AGREEMENT CHANGES

On April 27, 2005, the Compensation Committee (the "Compensation Committee") of
the Board of Directors of Mentor Corporation (the "Company"), after considering
a competitive market review of total compensation for its executive officers and
obtaining guidance from an independent compensation specialist, approved new
annual base salaries and target bonus percentages for its executive officers;
granted stock options to executive officers; and approved revisions to the
Company's standard executive employment agreement, as follows:

Base Salary and Target Bonus Percentages of Executive Officers:  The following
table sets forth the approved Fiscal Year 2006 annual base salary levels and
target bonus percentages for the Company's executive officers:  

Name and Position

 Base Salary   

Target Bonus   
 Percentage    

       

Joshua H. Levine
    President and Chief Executive Officer

$500,000

100%

Loren L. McFarland
    Chief Financial Officer

300,000

75%

Kathleen M. Beauchamp

    Vice President, Sales and Marketing

300,000

75%

David J. Adornetto
Vice President, Operations

275,000

75%

A. Christopher Fawzy
General Counsel

240,000

60%

Cathy Ullery
Vice President, Human Resources

206,000

60%

Clarke Scherff
Vice President, Regulatory Compliance/ Quality Assurance

189,000

60%

Stock Option Grants:  The following table sets forth the stock option grants
approved by the Committee for the Company's executive officers:

Name and Position

--------------------------------------------------------------------------------

Options Granted   

--------------------------------------------------------------------------------

Joshua H. Levine
        President and Chief Executive Officer

150,000

Loren L. McFarland
        Chief Financial Officer

20,000

Kathleen M. Beauchamp

            Vice President, Sales and Marketing

50,000

David J. Adornetto
        Vice President, Operations

40,000

A. Christopher Fawzy
        General Counsel

25,000

Cathy Ullery
        Vice President, Human Resources

15,000

Clarke Scherff
        Vice President, Regulatory Compliance/ Quality Assurance

15,000

 

1

--------------------------------------------------------------------------------


Options to purchase common stock of the Company were granted pursuant to the
Company's Amended 2000 Long-Term Incentive Plan (the "Plan") at a purchase price
of $37.70, the closing selling price per share of the Company's common stock on
the New York Stock Exchange on the date of grant.  In accordance with the Plan,
each option has a maximum term of ten years and will become exercisable for the
option shares in four equal and successive annual installments over the
optionee's period of service with the Company, beginning one year after the
grant date.

With respect to the aforementioned grants, the Company's form option agreement
under the Plan was amended such that accelerated vesting of options would not
automatically occur upon a Change of Control (as such term is defined in the
Plan), but only upon and in the event of a second triggering event: termination
of the employee by the Company or resignation by the employee for good reason
within 12 months following any such Change of Control. 

Revised Executive Employment Agreements:  The following description sets forth
the material revisions to the standard executive employment agreements
("Agreements") approved by the Committee:

 * With respect to the provisions related to termination without cause or
   resignation for good reason, the approved modifications to the Agreements
   will provide for:
    * payment of full COBRA premiums for twenty-four (24) months following a
      termination;
    * severance compensation to be calculated as a flat 36 months' severance,
      determined at the executive officer's then current rate of base pay; and
    * a pro-rated amount, based on timing of the executive officer's termination
      or resignation relative to the end of the then current fiscal year, of the
      target bonus percentage applicable to such executive officer.

 * With respect to the provisions related to termination due to Change of
   Control, the approved modifications to the Agreements will provide for:
    * payment of full COBRA premiums for twenty-four (24) months following a
      termination;
    * severance compensation to be calculated as a flat 36 months' severance,
      determined at the executive officer's then current rate of base pay; and
    * one hundred percent (100%) of the target bonus percentage applicable to
      the executive officer.

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.

Mentor Corporation

By:

 /s/ Joshua H. Levine

Joshua H. Levine
Chief Executive Officer

Date:  April 27, 2005

By:

 /s/ Loren L. McFarland

Loren L. McFarland
Chief Financial Officer

Date:  April 27, 2005

 